 

Exhibit 10.17

Execution Version

WAIVER AND RELEASE AGREEMENT

This WAIVER AND RELEASE AGREEMENT (as amended, restated, amended or restated,
supplemented or otherwise modified from time to time, this “Agreement”) is
entered into as of September 24, 2019 by and among CP PROPERTY HOLDINGS, LLC, a
Georgia limited liability company, as borrower (the “CP Borrower”), NORTHWEST
PROPERTY HOLDINGS, LLC, a Georgia limited liability company, as borrower (the
“Northwest Borrower”), ATTALLA NURSING ADK, LLC, a Georgia limited liability
company, as borrower (the “Attalla Borrower”), ADCARE PROPERTY HOLDINGS, LLC, a
Georgia limited liability company, as borrower and guarantor (“AdCare Holdco”;
the CP Borrower, the Northwest Borrower, the Attalla Borrower and AdCare Holdco
are collectively referred to herein as “Borrowers” and each, as a “Borrower”),
HEARTH & HOME OF OHIO, INC., a Georgia corporation, as guarantor (the “HHO
Guarantor”), REGIONAL HEALTH PROPERTIES, INC. a Georgia corporation, as
guarantor (the “RHP Guarantor”), ADCARE OPERATIONS, LLC, a Georgia limited
liability company, as guarantor (the “AdCare Ops”), ADCARE ADMINISTRATIVE
SERVICES, LLC, a Georgia limited liability company, as guarantor (“AdCare
Admin”), ADCARE CONSULTING, LLC, a Georgia limited liability company, as
guarantor (“AdCare Consulting”), ADCARE FINANCIAL MANAGEMENT, LLC, a Georgia
limited liability company, as guarantor (“AdCare Financial”), ADCARE OKLAHOMA
MANAGEMENT, LLC, a Georgia limited liability company, as guarantor (“AdCare
OK”), and ADCARE EMPLOYEE LEASING, LLC, a Georgia limited liability company, as
guarantor (“AdCare Employee”; the HHO Guarantor, AdCare Holdco, the RHP
Guarantor, AdCare Ops, AdCare Admin, AdCare Consulting, AdCare Financial, AdCare
OK and AdCare Employee are collectively referred to herein as “Guarantors” and
each, as a “Guarantor”), and PINECONE REALTY PARTNERS II, LLC, a Delaware
limited liability company, as lender (together with its successors and assigns,
the “Lender”).

RECITALS

WHEREAS, the Credit Parties and the Lender entered into that certain Loan
Agreement, dated as of February 15, 2018 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”);

WHEREAS, on August 1, 2019, pursuant to that certain payoff letter, dated August
1, 2019, by and among the Credit Parties and the Lender, the Borrowers repaid
the Obligations in full and the Loan Agreement and the other Loan Documents were
terminated in accordance with their terms (the “Repayment”); provided that, per
the terms of the Loan Agreement, certain obligations and provisions under the
Loan Agreement and the other Loan Documents expressly survived payment in full
or repayment of the Obligations and termination of the Loan Agreement and other
Loan Documents (the “Surviving Obligations and Provisions”);

WHEREAS, upon the request of the Credit Parties, the Lender, subject to the
terms and conditions set forth herein, has agreed to waive and/or otherwise
modify certain of the Surviving Obligations and Provisions to the extent set
forth herein.

 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the foregoing, the terms, covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

SECTION 1. Definitions. Unless otherwise defined herein, all terms and phrases
used but not defined in this Agreement shall have the meanings given to such
terms and phrases in the Loan Agreement, as in effect immediately prior to the
Repayment.

SECTION 2. Waiver and Modification of Certain Surviving Obligations and
Provisions.

(a)Expenses. Upon, and subject to the occurrence of, the Effective Date, except
as set forth in the following sentence, Lender hereby waives the right to
reimbursement by the Credit Parties of Expenses (including, without limitation,
any future Expenses and any accrued and unpaid Expenses as of the Effective
Date) pursuant to Section 7.17 of the Loan Agreement. In the event that the
representation set forth in Section 4(d) of this Agreement is later determined
to have not been true and correct as of the time made, this Section 2(a) shall
be deemed null and void solely with respect to any Specified Proceeding (as
defined below) that caused the representation set forth in Section 4(d) of this
Agreement to have not been true and correct as of the time made (but, for the
avoidance of doubt, this Section 2(a) shall continue to apply to any other
Specified Proceeding that does not give rise to a breach of Section 4(d)), and
the Expense reimbursement provisions set forth in Section 7.17 of the Loan
Agreement shall be in full force and effect solely with respect to each such
Specified Proceeding as of the time immediately prior to the Effective Date.

(b)Indemnification. Upon, and subject to the occurrence of, the Effective Date,
except as set forth in the following proviso and the following sentence, Lender
hereby waives, for itself and on behalf of the other Indemnified Parties, all of
its rights under Section 7.18 of the Loan Agreement; provided, however, that
notwithstanding the foregoing, each Credit Party shall defend, indemnify and
hold harmless each Indemnified Party: (a) excluding amounts payable under clause
(b) of this proviso, in an amount up to but not exceeding $100,000 per Specified
Proceeding from and against any Indemnified Liabilities relating to or arising
out of any investigative, administrative, arbitral, judicial or other
proceedings, actions, judgments, suits and claims of any kind or nature
whatsoever (each such proceeding, action, judgment, suit and claim, a “Specified
Proceeding”) that are (1) threatened or commenced by Persons other than the
Credit Parties and (2) in any manner, relating to or arising out of or by reason
of the Loans; provided that, for the avoidance of doubt, it is understood and
agreed that the $100,000 cap applies only to each Specified Proceeding
individually and not all Specified Proceedings in the aggregate; and (b) from
and against any and all costs, fees and expenses of Lender in connection with
the enforcement of Lender’s rights to receive indemnification under this Section
2(b) (including the fees, expenses and disbursements of legal counsel for
Lender). In the event that the representation set forth in Section 4(d) of this
Agreement is later determined to have not been true and correct as of the time
made, this Section 2(b) shall be deemed null and void solely with respect to any
such Specified Proceeding that caused the representation set forth in Section
4(d) of this Agreement to have not been true and correct as of the time made
(but, for the avoidance of doubt, this Section 2(b) shall continue to apply to
any other Specified Proceeding that does not give rise to a breach of Section
4(d)), and the indemnification obligations that survived termination of the Loan
Documents set forth in Section 7.18 of the Loan Agreement shall be in full force
and effect solely with respect to each such Specified Proceeding as of the time
immediately prior to the Effective Date. Any amounts payable to any Indemnified
Party by reason of this Section 2(b) shall be payable as set forth in the
penultimate sentence of Section 7.18 of the Loan Agreement.

(c)Right of First Offer. Upon, and subject to the occurrence of, the Effective
Date, Lender hereby waives all rights under Section 7.21 of the Loan Agreement,
including, without limitation, the exclusive option to provide first mortgage
financing for a refinancing of the Coosa Loan or a financing of any New Facility
and, for the avoidance of doubt, Section 7.21 is hereby terminated in its
entirety.

The remaining Surviving Obligations and Provisions after giving effect to the
waivers, modifications and limitations set forth in this Section 2 shall be
referred to herein as the “Limited Surviving Obligations and Provisions”.

- 2 -

--------------------------------------------------------------------------------

 

SECTION 3. Conditions. This Agreement shall be effective on the first day (the
“Effective Date”) upon which each of the following conditions precedent shall
have been satisfied:

(a)(i) the Lender shall have received a counterpart signature of the Credit
Parties to this Agreement and (ii) the Credit Parties shall have received a
counterpart signature of the Lender to this Agreement; and

(b)the Lender shall have received from the Borrowers a fee in an amount equal to
$425,000 payable in immediately available funds, which fee shall be fully earned
as of the Effective Date.

SECTION 4. Representations and Warranties. Each Credit Party represents and
warrants to the Lender, on the Effective Date, that the following statements are
true and correct in all respects on and as of such date:

(a)the execution, delivery and performance of this Agreement has been duly
authorized by all requisite corporate or limited liability company action on the
part of such Credit Party; this Agreement has been duly executed and delivered
by such Credit Party; and this Agreement constitutes a valid and binding
agreement of such Credit Party, enforceable against such Credit Party in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability;

(b)no approval, consent, exemption, authorization or other action by, or
material notice to, or material filing with, any Governmental Authority or any
other Person is necessary or required in connection with the execution, delivery
or performance by, or enforcement against, the Borrowers or any other Credit
Party of this Agreement;

(c)the execution, delivery and performance by each Borrower and the other Credit
Parties of this Agreement do not (i) contravene the terms of the Borrowers’ or
any other Credit Party’s certificate or articles of incorporation, certificate
of formation, limited liability company agreement or by-laws (or equivalent
constitutional, organizational and/or formation documents), as applicable; or
(ii) violate any Applicable Law; and

(d)to any Credit Party’s knowledge, no Credit Party, directly or indirectly, has
any actual knowledge of or has received formal or informal notice of any
Specified Proceeding that may give rise to any Indemnified Liabilities in any
manner relating to or arising out of or by reason of the Loans.

SECTION 5. Ratification of Liability. Each of the Borrowers and each other
Credit Party hereby ratifies and reaffirms the Limited Surviving Obligations and
Provisions. Each of the Borrowers and each other Credit Party (a) acknowledges
receipt of a copy of this Agreement and all other agreements, documents and
instruments executed and/or delivered in connection herewith, and (b) consents
to the terms and conditions of the same.

- 3 -

--------------------------------------------------------------------------------

 

SECTION 6. Company Release. Each of the Credit Parties (on behalf of itself and
its Affiliates) for itself and for its successors in title and assignees and for
its past, present and future employees, agents, representatives (other than
legal representatives), officers, directors, shareholders, and trustees (each, a
“Company Releasing Party” and collectively, the “Company Releasing Parties”),
does hereby remise, release and discharge, and shall be deemed to have forever
remised, released and discharged, the Lender, the Lender’s successors-in-title,
the Lender’s Affiliates and each of the foregoing’s legal representatives and
assignees, past, present and future officers, directors, partners, general
partners, limited partners, managing directors, managers, members, affiliates,
shareholders, trustees, agents, employees, consultants, principals, experts,
advisors, attorneys and other professionals and all other persons and entities
to whom the Lender, the Lender’s successors in title, the Lender’s Affiliates
and each of the foregoing’s legal representatives and assignees, past, present
and future officers, directors, affiliates, shareholders, trustees, managers,
agents, employees, consultants, experts, advisors, attorneys and other
professionals would be liable if such persons or entities were found to be
liable to any Company Releasing Party or any of them (collectively, hereinafter
the “Lender Releasees”), from any and all manner of action and actions, cause
and causes of action, claims, charges, demands, counterclaims, crossclaims,
suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, rights of setoff and recoupment,
controversies, damages, judgments, expenses, executions, liens, claims of liens,
claims of costs, penalties, attorneys’ fees, or any other compensation, recovery
or relief on account of any liability, obligation, demand or cause of action of
whatever nature, whether in law, equity or otherwise (including, without
limitation, any claims relating to (i) the making or administration of the
Loans, including, without limitation, any such claims and defenses based on
fraud, mistake, duress, usury or misrepresentation, or any other claim based on
so-called “lender liability” theories, (ii) any covenants, agreements, duties or
obligations set forth in the Loan Documents, (iii) increased financing costs,
interest or other carrying costs, (iv) penalties, (v) lost profits or loss of
business opportunity, (vi) legal, accounting and other administrative or
professional fees and expenses and incidental, consequential and punitive
damages payable to third parties, (vii) damages to business reputation, or
(viii) any claims arising under 11 U.S.C. §§ 541-550 or any claims for avoidance
or recovery under any other federal, state or foreign law equivalent), whether
known or unknown, fixed or contingent, joint and/or several, secured or
unsecured, due or not due, primary or secondary, liquidated or unliquidated,
contractual or tortious, direct, indirect, or derivative, asserted or
unasserted, foreseen or unforeseen, suspected or unsuspected, now existing,
heretofore existing or which may heretofore accrue against any of the Lender
Releasees, and which are, in each case, based on any act, fact, event or
omission or other matter, cause or thing occurring at any time prior to or on
the date hereof in any way, directly or indirectly arising out of, connected
with or relating to the Loan Agreement or any other Loan Document and the
transactions contemplated thereby, and all other agreements, certificates,
instruments and other documents and statements (whether written or oral) related
to any of the foregoing (each, a “Lender Claim” and collectively, the “Lender
Claims”). After having been advised by their legal counsel with respect thereto,
each of the Company Releasing Parties further stipulates and agrees with respect
to all Lender Claims, that it hereby waives, to the fullest extent permitted by
applicable law, any and all provisions, rights, and benefits conferred by any
applicable U.S. federal or state law, rule or regulation, or any principle of
common law, that would otherwise limit a release or discharge of any unknown
Lender Claims pursuant to this Section 6, including without limitation Cal. Civ.
Code § 1542, which provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

- 4 -

--------------------------------------------------------------------------------

 

Each of the Credit Parties, On behalf of itself and its successors, assigns, and
other legal representatives, hereby absolutely, unconditionally and irrevocably,
covenants and agrees with and in favor of each Lender Releasee that it will not,
and it will not allow any of its Affiliates to, sue (at law, in equity, in any
regulatory proceeding or otherwise) any Lender Releasee on the basis of any
Lender Claim released, remised and discharged by the Borrowers, any other Credit
Party or any of their respecting Affiliates pursuant to this Section 6. If any
Credit Party or any of its successors, assigns or other legal representatives,
or any of their respective Affiliates, violates the foregoing covenant, the
Borrowers and other Credit Parties, each for itself and its successors, assigns
and legal representatives, agree to pay, in addition to such other damages as
any Lender Releasee may sustain as a result of such violation, all attorneys’
fees and costs incurred by any Lender Releasee as a result of such violation.

SECTION 7. Lender Release. The Lender (on behalf of itself and its Affiliates)
for itself and for its successors in title and assignees and for its past,
present and future employees, agents, representatives (other than legal
representatives), officers, directors, shareholders, and trustees (each, a
“Lender Releasing Party” and collectively, the “Lender Releasing Parties”), does
hereby remise, release and discharge, and shall be deemed to have forever
remised, released and discharged, each Credit Party, each Credit Party’s
successors-in-title, each Credit Party’s Affiliates and each of the foregoing’s
legal representatives and assignees, past, present and future officers,
directors, partners, general partners, limited partners, managing directors,
managers, members, affiliates, shareholders, trustees, agents, employees,
consultants, principals, experts, advisors, attorneys and other professionals
and all other persons and entities to whom any Credit Party, Credit Party’s
successors-in-title, Credit Party’s Affiliates and each of the foregoing’s legal
representatives and assignees, past, present and future officers, directors,
affiliates, shareholders, trustees, managers, agents, employees, consultants,
experts, advisors, attorneys and other professionals would be liable if such
persons or entities were found to be liable to any Lender Releasing Party or any
of them (collectively, hereinafter the “Company Releasees”), from any and all
manner of action and actions, cause and causes of action, claims, charges,
demands, counterclaims, crossclaims, suits, debts, dues, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, contracts, rights of
setoff and recoupment, controversies, damages, judgments, expenses, executions,
liens, claims of liens, claims of costs, penalties, attorneys’ fees, or any
other compensation, recovery or relief on account of any liability, obligation,
demand or cause of action of whatever nature, whether in law, equity or
otherwise (including, without limitation, any claims relating to (i) the making
or administration of the Loans, including, without limitation, any such claims
and defenses based on fraud, mistake, duress, usury or misrepresentation, (ii)
any covenants, agreements, duties or obligations set forth in the Loan
Documents, (iii) increased financing costs, interest or other carrying costs,
(iv) penalties, (v) lost profits or loss of business opportunity, (vi) legal,
accounting and other administrative or professional fees and expenses and
incidental, consequential and punitive damages payable to third parties, (vii)
damages to business reputation, or (viii) any claims arising under 11 U.S.C. §§
541-550 or any claims for avoidance or recovery under any other federal, state
or foreign law equivalent), whether known or unknown, fixed or contingent, joint
and/or several, secured or unsecured, due or not due, primary or secondary,
liquidated or unliquidated, contractual or tortious, direct, indirect, or
derivative, asserted or unasserted, foreseen or unforeseen, suspected or
unsuspected, now existing, heretofore existing or which may heretofore accrue
against any of the Company Releasees, and which are, in each case, based on any
act, fact, event or omission or other matter, cause or thing occurring at any
time prior to or on the date hereof in any way, directly or indirectly arising
out of, connected with or relating to the Loan Agreement or any other Loan
Document and the transactions contemplated thereby, and all other agreements,
certificates, instruments and other documents and statements (whether written or
oral) related to any of the foregoing (each, a “Company Claim” and collectively,
the “Company Claims”). After having been advised by their legal counsel with
respect thereto, each of the Lender Releasing Parties further stipulates and
agrees with respect to all Company Claims, that it hereby waives, to the fullest
extent permitted by applicable law, any and all provisions, rights, and benefits
conferred by any applicable U.S. federal or state law, rule or regulation, or
any principle of common law, that would otherwise limit a release or discharge
of any unknown Company Claims pursuant to this Section 7, including without
limitation Cal. Civ. Code § 1542, which provides:

- 5 -

--------------------------------------------------------------------------------

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

The Lender, on behalf of itself and its successors, assigns, and other legal
representatives, hereby absolutely, unconditionally and irrevocably, covenants
and agrees with and in favor of each Company Releasee that it will not, and it
will not allow any of its Affiliates to, sue (at law, in equity, in any
regulatory proceeding or otherwise) any Company Releasee on the basis of any
Company Claim released, remised and discharged by the Lender or any of its
Affiliates pursuant to this Section 7. If the Lender or any of its successors,
assigns or other legal representatives, or any of their respective Affiliates,
violates the foregoing covenant, the Lender, for itself and its successors,
assigns and legal representatives, agrees to pay, in addition to such other
damages as any Company Releasee may sustain as a result of such violation, all
attorneys’ fees and costs incurred by any Company Releasee as a result of such
violation.

SECTION 8. Construction. This Agreement and all other agreements and documents
executed and/or delivered in connection herewith have been prepared through the
joint efforts of all of the parties hereto. Neither the provisions of this
Agreement or any such other agreements and documents nor any alleged ambiguity
herein or therein shall be interpreted or resolved against any party on the
ground that such party or its counsel drafted this Agreement or such other
agreements and documents, or based on any other rule of strict construction.
Each of the parties hereto represents and declares that such party has carefully
read this Agreement and all other agreements and documents executed in
connection therewith and that such party knows the contents thereof and signs
the same freely and voluntarily. The parties hereto acknowledge that they have
been represented by legal counsel of their own choosing in negotiations for and
preparation of this Agreement and all other agreements and documents executed in
connection herewith and that each of them has read the same and had their
contents fully explained by such counsel and is fully aware of their contents
and legal effect.

SECTION 9. Execution of Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which when taken together shall constitute one and the same
instrument.

SECTION 10. Continuing Effect of the Surviving Obligations and Provisions.

(a)The Lender reserves the right, in its discretion, to exercise any or all of
their rights and remedies under the Limited Surviving Obligations and Provisions
at law or otherwise, and the Lender has not waived any of such rights or
remedies, and nothing in this Agreement, and no delay on the Lender’s part in
exercising any such rights or remedies, should be construed as a waiver of any
such rights or remedies.

(b)Nothing herein shall be deemed to entitle the Borrowers to a consent to, or a
waiver, amendment, modification or other change of any of the Limited Surviving
Obligations and Provisions in similar or different circumstances.

(c)This Agreement shall apply and be effective only with respect to the
provisions of the Loan Agreement specifically referred to herein.

- 6 -

--------------------------------------------------------------------------------

 

SECTION 11. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 12. Assignments; No Third Party Beneficiaries. This Agreement shall be
binding upon and inure to the benefit of the Borrowers, the other Credit
Parties, the Lender and their respective successors and assigns; provided that
neither the Borrowers nor any other Credit Party shall be entitled to delegate
any of its duties hereunder and shall not assign any of its rights or remedies
set forth in this Agreement without the prior written consent of the Lender, in
its sole discretion. No person other than the parties hereto and the Lender
shall have any rights hereunder or be entitled to rely on this Agreement and all
third-party beneficiaries rights are hereby expressly disclaimed.

SECTION 13. Amendment. No amendment, modification or waiver of the terms of this
Agreement shall be effective except in a writing signed by the Credit Parties
and the Lender.

SECTION 14. Arms-Length/Good Faith; Review and Construction of Documents; Course
of Dealing. This Agreement has been negotiated at arms-length and in good faith
by the parties hereto. The Credit Parties (a) have had the opportunity to
consult with legal counsel of their own choice and have been afforded an
opportunity to review this Agreement with their legal counsel, (b) have reviewed
this Agreement and fully understand the effects thereof and all terms and
provisions contained in this Agreement, and (c) have executed this Agreement of
their own free will and volition. Furthermore, the Credit Parties acknowledge
that (i) this Agreement shall be construed as if jointly drafted by the Credit
Parties and the Lender, and (ii) the recitals contained in this Agreement shall
be construed to be part of the operative terms and provisions of this Agreement.
The execution and delivery of this Agreement has not established any course of
dealing between the parties hereto or created any obligation, commitment or
agreement of the Lender with respect to any future modification, amendment,
waiver, forbearance or related transactions with respect to the Limited
Surviving Obligations and Provisions.

SECTION 15. Submission to Jurisdiction; Waiver of Venue; Waiver of Trial by
Jury; Headings; Severability; Preferences; Prior Agreements. The provisions of
Sections 14,4, 14.6, 14.8, 14.9, 14.10 and 14.13 of the Loan Agreement are
hereby incorporated into this amendment, mutatis mutandis.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

- 7 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective duly authorized officers as of the date first
written above.

 

BORROWERS:

 

 

 

 

 

CP PROPERTY HOLDINGS, LLC,

a Georgia limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Brent Morrison

 

 

Name:

 

Brent Morrison

 

 

Title:

 

Manager

 

 

 

 

 

 

 

 

 

 

NORTHWEST PROPERTY HOLDINGS, LLC, a

Georgia limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Brent Morrison

 

 

Name:

 

Brent Morrison

 

 

Title:

 

Manager

 

 

 

 

 

 

 

 

 

 

ATTALLA NURSING ADK, LLC,

a Georgia limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Brent Morrison

 

 

Name:

 

Brent Morrison

 

 

Title:

 

Manager

 

 

 

 

 

 

 

 

 

 

ADCARE PROPERTY HOLDINGS, LLC, a

Georgia limited liability company

 

 

 

 

 

By:

 

/s/ Brent Morrison

 

 

Name:

 

Brent Morrison

 

 

Title:

 

Manager

 

 

--------------------------------------------------------------------------------

 

 

GUARANTORS:

 

REGIONAL HEALTH PROPERTIES, INC., a

Georgia corporation

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Brent Morrison

 

 

Name:

 

Brent Morrison

 

 

Title:

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

ADCARE PROPERTY HOLDINGS, LLC, a

Georgia limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Brent Morrison

 

 

Name:

 

Brent Morrison

 

 

Title:

 

Manager

 

 

 

 

 

 

 

 

 

 

HEARTH & HOME OF OHIO, INC., a Georgia

limited liability company

 

 

 

 

 

By:

 

/s/ Brent Morrison

 

 

Name:

 

Brent Morrison

 

 

Title:

 

President, Secretary and Treasurer

 

 

 

 

 

 

 

 

 

 

ADCARE OPERATION, LLC, a Georgia

limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Brent Morrison

 

 

Name:

 

Brent Morrison

 

 

Title:

 

Manager

 

 

 

 

 

 

 

 

 

 

ADCARE ADMINISTRATIVE SERVICES,

LLC, a Georgia limited liability company

 

 

 

 

 

By:

 

/s/ Brent Morrison

 

 

Name:

 

Brent Morrison

 

 

Title:

 

Manager

 

 

--------------------------------------------------------------------------------

 

 

ADCARE CONSULTING, LLC, a Georgia

limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Brent Morrison

 

 

Name:

 

Brent Morrison

 

 

Title:

 

Manager

 

 

 

 

 

 

 

 

 

 

ADCARE FINANCIAL MANAGEMENT, LLC,

a Georgia limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Brent Morrison

 

 

Name:

 

Brent Morrison

 

 

Title:

 

Manager

 

 

 

 

 

 

 

 

 

 

ADCARE OKLAHOMA MANAGEMENT,

LLC, a Georgia limited liability company

 

 

 

 

 

By:

 

/s/ Brent Morrison

 

 

Name:

 

Brent Morrison

 

 

Title:

 

Manager

 

 

 

 

 

 

 

 

 

 

ADCARE EMPLOYEE LEASING, LLC, a

Georgia limiited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Brent Morrison

 

 

Name:

 

Brent Morrison

 

 

Title:

 

Manager

 

--------------------------------------------------------------------------------

 

 

LENDER:

 

PINECONE REALTY PARTNERS II, LLC, a

Delaware limited liability company

 

 

 

 

 

By:

 

Pinesap Investments, LLC, a Delaware

 

 

limited liability company, its Manager

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

Pine Companies LLC, a California

 

 

 

 

limited liability company, its Manager

 

 

 

 

 

By:

 

/s/ Brian Timmer

 

 

Brian Timmer, its Manager

 

 